ELECTRONIC RECORD



COA#      04-14-878-CR                        OFFENSE:        Aggravated Robbery

          Matthew Douglas Hayes v.
STYLE". The State of Texas                    COUNTY:         Bexar

COA DISPOSITION:     Dismissed                TRIAL COURT:    437th District Court


DATE:06/10/2015                Publish: NO    TC CASE #:      2013CR10841W




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1»v. «Style2»                       CCA#:



         APPEU^AAJT^
FOR DISCRETIONARY REVIEW IN CCA IS:
                                   Petition        CCA Disposition
                                                   DATE:
                                                                     ttS«C;tt4-/*>
         R^5<p                                     JUDGE:

DATE:    'Oj/jUo/S                                 SIGNED:                      PC:_
JUDGE:    (fM Ca  W jLJ*—                          PUBLISH:                     DNP:




                                                                                 MOTION FOR

                                          REHEARING IN CCA IS:

                                          JUDGE: